Citation Nr: 0817896	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-37 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
symptomatic pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1943 until March 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.

The veteran testified at a July 2007 hearing before the 
undersigned.  A transcript of that proceeding is associated 
with the claims folder.  

This matter was previously before the Board in September 
2007.  At that time, a remand was ordered to accomplish 
additional development.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
bilateral symptomatic pes planus has been productive of 
complaints of pain; objectively, there was some pronation and 
mild pain but no showing of spasm or severe pain on 
manipulation.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for bilateral symptomatic pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code (DC) 5276 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
September 2005 and September 2007.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letters discussed above 
do not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support the claim.  
Specifically, the October 2004 statement of the case set 
forth the diagnostic criteria for the disability at issue and 
also included the provisions of 38 C.F.R. §§ 3.321, which 
references impairment in earning capacity as a rating 
consideration.  Furthermore, a March 2006 Dingess letter 
apprised the veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, at his July 2007 hearing, he 
discussed his foot pain.  He noted that he soaked his feet 
frequently to relieve his symptoms and that he walked with a 
cane.  Thus, he explained how his disability affected his 
daily life.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Moreover, the veteran's statements in support of his claim 
are of record, including testimony provided at a July 2007 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

The veteran is claiming entitlement to an increased rating 
for pes planus.  His request for an increase was received in 
October 2003.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, the veteran's pes 
planus has been evaluated as 30 percent disabling pursuant to 
DC 5276.  In order to achieve the next-higher 50 percent 
rating, the evidence must demonstrate pronounced bilateral 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

Furthermore, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

The record here reflects consistent complaints of bilateral 
foot pain.  For example, at his December 2003 VA examination, 
the veteran stated that it was painful for him to walk.  He 
also reported discomfort with prolonged standing or prolonged 
walking.  He again reported foot pain at his October 2007 VA 
examination and at his July 2007 hearing before the 
undersigned.  He indicated at his October 2007 examination 
that he had been issued orthotics in the past, which did not 
offer relief.  He was only able to walk about 1 block before 
having to rest secondary to foot pain.  
Moreover, at his July 2007 hearing, he noted that he walked 
with a cane.  

Objectively, VA examination in December 2003 revealed 
significant flexible pes planus.  The Achilles tendon on the 
left side had a 15-degree outward or valgus/varus tilt.  He 
had a 10-degree outer tilt off the 180 degrees to his right 
Achilles tendon.  The veteran walked over the middle third of 
his foot, and there was a 100 percent loss of his 1.2 cm. 
arch.  

Recent VA examination in October 2007 showed significant 
hindfoot pronation and flattened arch which was not flexible.  
There was 15 degrees of os calcis valgus angulation 
associated with the pronation bilaterally.  There was 15 
degrees of hallux valgus on the left and 10 degrees of hallux 
valgus on the right.  There was no significant tenderness 
noted over the plantar fascia or the arch and midfoot area.  
Calluses were noted over the right metatarsophalangeal area 
in the ball of the foot, but there were no other indications 
of abnormal weight bearing.  There was mild pain on subtalar 
manipulation of the right foot, but no pain was shown on 
manipulation of the left foot.  

The Board has considered the pertinent complaints and 
findings, as detailed above, but finds no support for the 
next-higher 50 percent evaluation.  Indeed, the objective 
evidence fails to show marked pronation, extreme tenderness 
of plantar surfaces of the feet, or severe spasm of the tendo 
Achillis on manipulation.  

The Board acknowledges the veteran's complaints of pain and 
notes that he is 
competent to give evidence about the symptoms he experienced. 
See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, pain 
has been objectively demonstrated, and a VA examiner in 
October 2007 indicated that such pain limited his daily 
activities.  However, his pain was noted to be mild upon VA 
examination in October 2007.  Overall, then, the Board 
determines that the pain has been accounted for in the 30 
percent evaluation in effect throughout the rating period on 
appeal.  Moreover, there is no showing that such pain has 
resulted in additional limitation of function such as to 
enable a finding that the veteran's disability picture most 
nearly approximates the next-higher 50 percent rating for any 
portion of the rating period on appeal.

The Board has considered whether any alternate diagnostic 
codes serve as a basis for a higher rating here.  In this 
regard, it is noted that the record reflects treatment for 
calluses formed due to the veteran's abnormal gait pattern.  
Thus, because DC 5278, concerning claw foot, considers 
painful callosities as a rating criterion, the Board finds it 
to be a relevant diagnostic code for application here.  

In order to achieve the next-higher 50 percent evaluation 
under DC 5278, the evidence must show marked contraction of 
plantar fascia with dropped forefoot, all toes hammertoes, 
very painful callosities and marked varus deformity, 
bilaterally.  

The evidence of record does not demonstrate marked 
contraction of plantar fascia with dropped forefoot.  
Moreover, while x-rays taken in conjunction with the December 
2003 VA examination show hammertoe deformity, it is not 
specified but whether all toes were involved.  Therefore, 
while some painful callosities and some varus deformity are 
shown, the overall evidence does not reveal a disability 
picture most consistent with the next-higher 50 percent 
rating under DC 5278.  There are no other alternate 
diagnostic codes for consideration that provide a rating in 
excess of 30 percent.  

In sum, there is no support for an increased rating for pes 
planus for any portion of the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.




ORDER

A rating in excess of 30 percent for bilateral symptomatic 
pes planus is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


